Case: 1:19-cv-00123-MWM-SKB Doc #: 38 Filed: 08/10/20 Page: 1 of 1 PAGEID #: 130




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION - CINCINNATI

TREVVAUN HUNTER,                        :         Case No. 1:19-cv-123
                                        :
              Plaintiff,                :         Judge Matthew W. McFarland
                                        :
 vs.                                    :
                                        :
LT. JEREMY EACHES,                      :
                                        :
              Defendant.                :


        ORDER ADOPTING REPORT AND RECOMMENDATION (DOC. 37),
       GRANTING MOTION FOR JUDGMENT ON THE PLEADINGS (DOC. 29),
                      AND TERMINATING CASE


        The Court has reviewed the Report and Recommendation (Doc. 37) of United

States Magistrate Judge Stephanie K. Bowman, to whom this case is referred pursuant to

28 U.S.C. § 636(b). As no objection to the Report and Recommendation has been filed and

the time to do so has expired, the Court ADOPTS the Report and Recommendation in its

entirety. Accordingly, Defendant Lt. Jeremy Eaches’s Motion for Judgment on the

Pleadings (Doc. 29) is GRANTED and the sole remaining claim against him is

DISMISSED WITH PREJUDICE. This case shall be TERMINATED on the Court’s

docket.

        IT IS SO ORDERED.


                                                  UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF OHIO


                                            By:     /s/ Matthew W. McFarland b
                                                  JUDGE MATTHEW W. McFARLAND
